Citation Nr: 1636862	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for recurring lipoma.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right hamstring injury.

6.  Entitlement to service connection for sinus bradycardia.

7.  Entitlement to service connection for a right heel disability.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for swollen and painful muscles.

10.  Entitlement to service connection for an acquired psychiatric disorder.

11.  Entitlement to service connection for treatment purposes only under 38 USC Chapter 17 for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the Army from July to November 1982, and served on active duty in the Air Force from February 1984 to June 1992 (with service in Germany), from February to November 2003 (with service in Southwest Asia, including Qatar and Pakistan), and from May to November 2006 (with service in Southwest Asia, including the United Arab Emirates).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the claimed right ankle, left ankle, recurring lipoma, neck, right hamstring, right heel, hemorrhoids, swollen and painful muscles, and acquired psychiatric disabilities, and denied service connection for treatment purposes only for an acquired psychiatric disorder.

A Board hearing was held in May 2016 before the undersigned at the central office in Washington, D.C., and the transcript is of record.  

The Board notes that the Veteran also initiated an appeal on the issue of an initial rating in excess of 10 percent for service-connected left rotator cuff tendonitis.  A Statement of the Case (SOC) was issued in October 2015, and the Veteran did not perfect an appeal of the issue by filing a substantive appeal (VA Form 9).  As such, the claim is not before the Board.  

The issues of service connection for right ankle, left ankle, recurring lipoma, neck, right hamstring, right heel, hemorrhoids, swollen and painful muscles, and acquired psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

During the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal of service connection for sinus bradycardia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for sinus bradycardia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his May 2016 Board hearing that he wished to withdraw the appeal for service connection for sinus bradycardia.  The Veteran's representative was with him in the hearing, and the Veteran indicated that he understand that if he withdrew the appeal then nothing further would happen with that issue.  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal of service connection for sinus bradycardia is dismissed.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that he hurt his right ankle in service in 1988 and 1991, he hurt his right heel in service at the same time as the right ankle, he has itching and scarring from a lipoma diagnosed in service, he has recurring hemorrhoids that were diagnosed in his first period of service, he has recurrent pain in his neck and muscles that he does not know the cause of, and he injured his right hamstring in service and has residual swelling and tightness.  He also asserts that during service he went through a traumatic time with his spouse, and that he was dealing with divorces during deployments.  He states that he has a current diagnosis of major depressive disorder and that therapy was not working for him.  See the May 2016 Board hearing transcript.

Service treatment records indicate that while on active duty, the Veteran was seen for mental health, lipoma, right heel, right ankle, neck, hemorrhoid, and muscle aches and painful joints complaints:  

In November 1987, the Veteran had a surgery consultation and was diagnosed with lipoma (versus an old trauma) on his left shin.  

In April 1988, the Veteran was noted to have sustained a right heel contusion while playing softball.  

Also in April 1988, the Veteran was treated for a right ankle sprain.  He was noted to have mild swelling and bruising posterior to the lateral malleolus, but with good straight and stability.  X-rays did not show a fracture.  In August 1991, the Veteran twisted his right ankle while playing basketball.  The ankle was found to be tender and swollen with mild ecchymotic discoloration.    

In January 1991, the Veteran was seen at the mental health clinic after a domestic disturbance and being suspended under the personal reliability program (PRP).  He was diagnosed with marital problems and suspected spouse abuse, and told that he could return for counseling on an as-needed basis.  A few weeks later, he was noted has having life circumstance problems, as he was separated from his wife, pending divorce.  He was advised to return to the mental health clinic in two weeks.  In October 1996, the Veteran was seen for medical review of his 1991 mental health problems.  His marital problems were noted to have been resolved and were not causing any recurring problems.  He was found to have adjustment disorder and was cleared psychiatrically.   

In February 1992, the Veteran was diagnosed with a rectal hemorrhoid.

In a March 1993 periodic examination, the Veteran reported having neck pain on flexion and extension.  In June 1993, the Veteran reported that he did not have any further complaint about neck pain.

In an August 2006 post-deployment examination, the Veteran reported having swollen, stiff, or painful joints, and muscle aches.  

Post-service private treatment records indicate that in April 2010, the Veteran was diagnosed with major depressive disorder, single episode.  An October 2013 x-ray showed cervical spine straightening.  In May 2016, the Veteran was noted to have bilateral ankle and foot pain for several years and recurrent hemorrhoids.  Finally, in June 2016, the Veteran was noted by a social worker to have PTSD.

As such, the Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and that VA examinations and medical opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of any current disabilities of the (a) right ankle, (b) left ankle, (c) recurring lipoma, (d) neck, (e) right hamstring, (f) right heel, (g) hemorrhoids, (h) swollen and painful muscles, and (i) psychiatric disorders.  

The entire claims file, including a copy of this REMAND, must be reviewed by the examiners in conjunction with the examinations.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiners shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed disabilities.  All current diagnoses shall be reported. 

The examiners should provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ankle, left ankle, recurring lipoma, neck, right hamstring, right heel, hemorrhoids, swollen and painful muscles, and/or acquired psychiatric disorder diagnosed is related to incident, injury, or event in active service.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


